DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-20 are pending.
This action is Final.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. For example, at least the references discussed on pages 30-33 (and elsewhere) are not included in the IDS. Applicant should review the remaining pages of the specification for any other references not included in the IDS. Applicant is reminded of the duty to disclose material pertinent to the patentability (Rule 1.56).

Claim Objections
The claims are objected to because applicant has not complied with Rule 1.121 in making amendments to the claims as the last two limitations of claim 20 are not in compliance. The limitation “inputting the probabilities vectors” is new and not properly tracked in claim 20; the limitation “determining a final sleep quality parameter” includes additions not tracked in claim 20. While the response is not fully responsive due to these issues, the claims will be evaluated on the merits in an effort to expedite prosecution. As this form of claims replaces the immediately prior version, the instant claims filed 6/3/2022 will be evaluated on the merits. Should applicant not properly amend the application moving forward, such response will be treated as non-compliant. 
Claims 8, 13-14 are objected to because of the following informalities:  claim 8 further defines claim 1 alternatives and thus should read “sounds of body movements” in place of “body movements”. Claim 13 generating a training feature vector should refer to “the training epoch” in place of “the epoch”. Claim 14 depends on claim 1, not claim 13, thus “second training epochs” should just be “training epochs”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 19, applicant has amended the limitations to recite “inputting the probabilities vectors for each epoch into a feed-forward neural-network based machine learning time series model and applying a preformed sleep quality time series pattern function on said probabilities vectors that outputs an enhanced probabilities vector for each epoch” which appears to be new matter. While the description has support for feeding such data into HMM, it is not clear from the specification that this is the equivalent scope of feed forward artificial neural network. It appears from a brief search, that although ANN and HMM can be combined, it does not appear that they are one in the same. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. Applicant is invited to explain support for the claimed feature and specific citations.
Regarding claims 19-20, the limitations:
1) inputting the generated feature vectors into a machine learning classifier and applying a preformed classifying model on the feature vectors that outputs a probabilities vector for each epoch, wherein each of the probabilities vectors comprises the probabilities of the epoch being each of the sleep quality parameters; 
2) inputting the probabilities vectors for each epoch into a machine learning time series model and applying a preformed sleep quality time series pattern function on said probabilities vectors that outputs an enhanced probabilities vector for each epoch
are rejected for lack of adequate written description. Regarding the limitations identified as 1, 2 above, the scope being claim lacks adequate support. Machine learning is a broad meaning of computer science and not specific form for achieving such functions. The disclosure as filed only contains a single way of performing each of 1 and 2, and that is by a feed-forward artificial neural network (1), and a hidden Markov model (2), not all mechanisms that could potentially fall under the umbrella on “machine learning”. This rejection is similar to LizardTech. As such, one of skill in the art would not have recognized applicant to be in possession of the claimed invention at the time the application was filed. The dependent claims are rejected for dependence or containing the identified limitations.
The dependent claims are rejected for depending on a rejected claim.
Federal Register Notice of January 7, 2019:
At issue in Vasudevan was whether the patent specification provided sufficient written description support for a limitation of the asserted claims. Vasudevan, 782 F.3d at 681–83. The Federal Circuit explained that ‘‘[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’ ’’ Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer-implemented functional claim at issue, the Federal Circuit stated that ‘‘[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.’’ Vasudevan, 782 F.3d at 683. In order to satisfy the written description requirement set forth in 35 U.S.C. 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Information that is well known in the art need not be described in detail in the specification. However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. See MPEP § 2163, subsection II(A)(2). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant hasdemonstrated possession of the claimed invention. Id.; see also Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) (‘‘The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification’’); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) (‘‘Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]’’); cf. id. (‘‘A claim will not be invalidated on [§ ] 112 grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language.’’). While ‘‘[t]here is no special rule for supporting a genus by the disclosure of a species,’’ the Federal Circuit has stated that ‘‘[w]hether the genus is supported vel non depends upon the state of the art and the nature and breadth of the genus.’’ Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011); id. (further explaining that ‘‘so long as disclosure of the species is sufficient to convey to one skilled in the art that the inventor possessed the subject matter of the genus, the genus will be supported by an adequate written description.’’). See also Rivera v. Int’l Trade Comm’n, 857 F.3d 1315, 1319–21 (Fed. Cir. 2017) (affirming the Commission’s findings that ‘‘the specification did not provide the necessary written description support for the full breadth of the asserted claims,’’ where the claims were broadly drawn to a ‘‘container . . . adapted to hold brewing material’’ while the specification disclosed only a ‘‘pod adapter assembly’’ or ‘‘receptacle’’designed to hold a ‘‘pod’’). Computer-implemented inventions are at times disclosed and claimed in terms of their functionality. For computer-implemented functional claims, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software (i.e., ‘‘how [the claimed function] is achieved,’’ Vasudevan, 782 F.3d at 683), due to the interrelationship and interdependence of computer hardware and software. When examining computer implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as ‘‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’’ Microsoft Computer Dictionary (5th ed., 2002). Applicant may ‘‘express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.’’ Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I.

MPEP 2161.01:
I. DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION 
The 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-64, 19 USPQ2d 1111, 1115-16 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.;Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04. 
The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.” Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)(“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."). 
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”). 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.” LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Sofware, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the epoch signal".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 19 used as representative claim for the independent claims:
segmenting the  recorded signal into epochs (mathematical concepts)
generating a feature vector for each epoch, wherein each of said feature vectors comprises one or more feature parameters that are associated with a particular characteristic of the signal and that are calculated according to the epoch or according to a signal generated from the epoch signal, wherein said characteristics of the audio recorded signal comprise breathing sound content, breathing pattern periodicity, in addition to non-respiratory sounds and sounds of body movements (mathematical concepts) 
inputting the generated feature vectors into a machine learning classifier and applying a preformed classifying model on the feature vectors that outputs a probabilities vector for each epoch, wherein each of the probabilities vectors comprises the probabilities of the epoch being each of the sleep quality parameters (mathematical concepts)
inputting the probabilities vectors for each epoch into a feed forward neural network based machine learning time series model and applying a preformed sleep quality time series pattern function on said probabilities vectors that outputs an enhanced probabilities vector for each epoch (mathematical concepts) 
determining a final sleep quality parameter for each epoch from said enhanced probabilities vectors (mathematical concepts)

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
a processor; 
a memory coupled to the processor and configured to store program instructions executable by the processor to implement the method for determining sleep quality parameters according to audio analyses, comprising: 
obtaining an audio recorded signal comprising sleep sounds of a subject; 
The features claimed recite generic computer structures merely used as a tool to implement the claimed mathematical concepts in the claimed algorithm, or are directed to pre-solution activities of data gathering; there are no post solution activities when the data is generated. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified above. The limitations related to the structures claimed include generic computers that include off-the shelf computer components well-known and prevalent in medical and computer related fields. The independent method claims 1 and 20 do not contain any computing structures. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are directed to extra solution steps of data gathering, further details into the identified judicial exception(s) (A more specific abstraction is still an abstraction). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zigel et al. (Zigel, US 2015/0119741) in view of Asghar et al. (Asghar, US 6,003,003) and Proud (US 10,058,290) and Beck-Nielsen et al. (Beck-Nielsen, US 2009/0287107).
Regarding claim 1, Zigel teaches a method for determining sleep quality parameters based on audio analyses, the method comprising: 
obtaining an audio recorded signal comprising sleep sounds of a subject (see entire document, especially [0014]); 
segmenting the audio recorded signal into epochs (see entire document, especially [0014]); 
generating a feature vector for each epoch (see entire document, especially [0014]), wherein each of said feature vectors comprises one or more feature parameters that are associated with a particular characteristic of the signal and that are calculated according to the epoch or according to a signal generated from the epoch (see entire document, especially  [0038], [0046]-[0053]); 
inputting the generated feature vectors into a machine learning classifier and applying a preformed classifying model on the feature vectors that outputs a probabilities vector for each epoch, wherein each of the probabilities vectors comprises the probabilities of the epoch being each of the sleep quality parameters (see entire document, especially [0014],  [0039], [0054]-[0061]); 
determining a final sleep quality parameter for each epoch from vectors (see entire document, especially [0056], [0061]);
wherein said characteristics of the audio recorded signal comprise breathing sound content, breathing pattern periodicity, in addition to non-respiratory sounds and sounds of body movements (see entire document, especially [0038], [0045]-[0053]).
However, the limitations of inputting the generated feature vectors into a feed-forward neural network, inputting the probabilities vectors for each epoch into a feed-forward neural-network based machine learning time series model and applying a preformed sleep quality time series pattern function on said probabilities vectors that outputs an enhanced probabilities vector for each epoch is not directly taught.
Asghar teaches a related field of sound processing (see title), and teaches an algorithm to enhance probability vectors from HMM outputs which reasonably teaches inputting the probabilities vectors for each epoch into a machine learning time series model and applying a preformed sleep quality time series pattern function on said probabilities vectors that outputs an enhanced probabilities vector for each epoch (see entire document, especially Figure 3B-3C 310 and 302). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of improving probability determination through using multiple machine learning techniques to improve state determinations.
Proud teaches a related system for analyzing sound and sleep of a user (see abstract), and includes teachings of combining HMM with feed forward neural networks (see col. 62 lines 47-49 “In one embodiment Hidden Markov Models (HMMs) are used and can be combined with feed forward artificial neural networks.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using models with feed forward neural networks in order to find patterns in datasets.
Beck-Nielson teaches a related system of signal processing (see abstract), and teaches using Gaussian models (see [0015]), with feedforward neural networks (see [0073] “An example of a suitable artificial neural network is one that is a regularized two layer feed-forward neural network with a hyperbolic tangent function for the hidden layer and a logistic sigmoid function for the output layer. The weights may be optimized using the cross-entropy error function augmented with a Gaussian prior over the weights.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using models with feed forward neural networks in order to find patterns in datasets.
Regarding claim 2, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Zigel teaches carrying out a pre-processing stage comprising noise reduction from the audio recorded signal (see entire document, especially [0036], [0038], [0043]).
Regarding claim 3, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Zigel teaches carrying out a breathing detection stage comprising categorizing portions of the audio recorded signal as breathing and other portions of the audio recorded signal as non-breathing (see entire document, especially [0036], [0038], [0043]).
Regarding claim 5, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Zigel teaches wherein the one or more feature parameters comprise at least two feature parameters associated with at least two of the characteristics or comprise at least three feature parameters associated with at least three of the characteristics or comprise four feature parameters associated with four of the characteristics (see entire document, especially [0038], [0045]-[0053]). 
Regarding claim 6, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Zigel teaches wherein the one or more feature parameters are all associated with one of the characteristics (see entire document, especially [0038], [0045]-[0053]). 
Regarding claim 7, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Zigel teaches wherein the one characteristic is breathing sound content (see entire document, especially [0038], [0045]-[0053]). 
Regarding claim 8, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Zigel teaches wherein the one characteristic is body movements (see entire document, especially [0035]-[0036] movement , background noise present in the recorded sounds and thus without filtering present in the features extracted, [0038], [0045]-[0053]). 
Regarding claim 9, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Zigel teaches wherein the one characteristic is non-respiratory sounds (see entire document, especially [0035]-[0036] movement, non-respiration sounds such as snoring, background noise present in the recorded sounds and thus without filtering present in the features extracted ;in alternative with filter or without, [0038] snore likelihood. [0038], [0045]-[0053]).
Regarding claim 10, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Zigel teaches wherein the one characteristic is breathing pattern periodicity (see entire document, especially [0038], [0045]-[0053]). 
Regarding claim 11, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Zigel teaches wherein the one or more feature parameters associated with the breathing sound content characteristic are selected from the group consisting of Respiratory mean SNR feature, Respiratory Frequency centroid, ADmean25, SuperSnore, and XcorrPeak; or wherein the one or more feature parameters associated with the body movements characteristic are selected from the group consisting of Body movement percentage feature and Body movement likelihood feature; or wherein the one or more feature parameters associated with the non-respiratory sounds characteristic are selected from the group consisting of Non-breathing percentage feature, Non-breathing 90% SNR feature and Non-breathing frequency centroid feature; or wherein the one or more feature parameters associated with the breathing pattern periodicity characteristic are selected from the group consisting of Respiratory cycle duty feature, respiratory cycle period feature, respiratory cycle intensity feature and respiratory cycle consistency feature (see entire document, especially [0038], [0045]-[0053]).
Regarding claim 12, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Zigel teaches wherein the one or more feature parameters are each selected from the group consisting of respiratory cycle duty feature, respiratory cycle period feature, respiratory cycle intensity feature, respiratory cycle consistency feature, non-breathing percentage feature, respiratory mean SNR feature, respiratory frequency centroid feature, non-breathing 90% SNR feature, non-breathing frequency centroid feature, ADmean25, SuperSnore and XcorrPeak (see entire document, especially [0038], [0045]-[0053]).
	Regarding claim 13, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where the combination teaches further comprising a training stage of generating the preformed classifying model comprising: obtaining training audio recorded signals comprising sleep sounds of a plurality of subjects; segmenting the training audio recorded signals into corresponding training epochs; generating a training feature vector for each training epoch, wherein each of said training feature vectors comprises one or more training feature parameters that are associated with a particular characteristic of the training epoch and that are calculated according to the training epoch or according to a training signal generated from the epoch; inputting the generated feature vectors of each subject into a feed forward neural network based training machine learning classifier along with corresponding true result annotated sleeping scores; generating the preformed classifying model according to said training machine learning classifier (see Zigel entire document, especially [0010] reads on standard practices of supervised training: The GMM and HMM may be trained on a set of sleep period states determined to be sleep or awake states in accordance with a suitable gold standard procedure, such as a PSG study in a sleep laboratory involving human classification of sleep states. [0039], [0058]; see Proud and Beck-Nielson for combinations with feed forward neural networks as discussed in the rejections above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using models with feed forward neural networks in order to find patterns in datasets.
Regarding claim 14, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where the combination teaches wherein the preformed sleep quality time series pattern function is generated according to the following: inputting into a training machine learning model a plurality of true result hypnograms divided into second training epochs, wherein each hypnogram comprises a sleep quality parameters result for each of its second training epochs; and applying feed forward neural network based training machine learning on said plurality of true result hypnograms taking into account epoch time sequences, and sleep quality parameters at each epoch time sequence (see Zigel entire document, especially [0010] reads on standard practices of supervised training: The GMM and HMM may be trained on a set of sleep period states determined to be sleep or awake states in accordance with a suitable gold standard procedure, such as a PSG study in a sleep laboratory involving human classification of sleep states. [0039], [0058]; see Proud and Beck-Nielson for combinations with feed forward neural networks as discussed in the rejections above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using models with feed forward neural networks in order to find patterns in datasets.
Regarding claim 15, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Zigel teaches wherein the sleep quality parameters are macro sleep stages selected from the group consisting of WAKE, REM and NREM (see entire document, especially [0008] “awake”).
Regarding claim 16, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Asghar teaches the usage of the Viterbi algorithm (see entire document, especially abstract), and such algorithm is well known in usage of determining the most probable state, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way with an improved determination of most probable state.
Regarding claim 17, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, where Zigel teaches an initial step of recording the audio signal (see entire document, especially Figure 1, [001]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zigel et al. (Zigel, US 2015/0119741) in view of Asghar et al. (Asghar, US 6,003,003) and Beck-Nielsen et al. (Beck-Nielsen, US 2009/0287107).
Regarding claim 19, Zigel teaches a system for determining sleep quality parameters according to audio analyses, comprising: 
a processor (see entire document, especially Figure 1, [0021], claim 18); 
a memory coupled to the processor and configured to store program instructions executable by the processor to implement operations for determining sleep quality parameters according to audio analyses (see entire document, especially Figure 1, [0021], [0037]) comprising: 
obtaining an audio recorded signal comprising sleep sounds of a subject  (see entire document, especially [0014]); 
segmenting the recorded signal into epochs (see entire document, especially [0014]); 
generating a feature vector for each epoch  (see entire document, especially [0014]), wherein each of said feature vectors comprises one or more feature parameters that are associated with a particular characteristic of the signal and that are calculated according to the epoch or according to a signal generated from the epoch signal (see entire document, especially [0038], [0045]-[0053]); 
inputting the generated feature vectors into a machine learning classifier and applying a preformed classifying model on the feature vectors that outputs a probabilities vector for each epoch, wherein each of the probabilities vectors comprises the probabilities of the epoch being each of the sleep quality parameters (see entire document, especially [0014],  [0039], [0054]-[0061]); 
inputting the probabilities vectors for each epoch into a machine learning time series model and applying a preformed sleep quality time series pattern function on said probabilities vectors that outputs an enhanced probabilities vector for each epoch; 
determining a final sleep quality parameter for each epoch from vectors
 by calculating the most probable sleep quality parameters sequence (see entire document, especially [0056], [0061]);
wherein said characteristics of the audio recorded signal comprise breathing sound content, breathing pattern periodicity, in addition to non-respiratory sounds and sounds of body movements (see entire document, especially [0038], [0045]-[0053])
However, the limitation of inputting the probabilities vectors for each epoch into a feed-forward neural-network based machine learning time series model and applying a preformed sleep quality time series pattern function on said probabilities vectors that outputs an enhanced probabilities vector for each epoch is not directly taught.
Asghar teaches a related field of sound processing (see title), and teaches an algorithm to enhance probability vectors from HMM outputs which reasonably teaches inputting the probabilities vectors for each epoch into a machine learning time series model and applying a preformed sleep quality time series pattern function on said probabilities vectors that outputs an enhanced probabilities vector for each epoch (see entire document, especially Figure 3B-3C 310 and 302). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of improving probability determination through using multiple machine learning techniques to improve state determinations.
Beck-Nielson teaches a related system of signal processing (see abstract), and teaches using Gaussian models (see [0015]), with feedforward neural networks (see [0073] “An example of a suitable artificial neural network is one that is a regularized two layer feed-forward neural network with a hyperbolic tangent function for the hidden layer and a logistic sigmoid function for the output layer. The weights may be optimized using the cross-entropy error function augmented with a Gaussian prior over the weights.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using models with feed forward neural networks in order to find patterns in datasets.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zigel et al. (Zigel, US 2015/0119741) in view of Asghar et al. (Asghar, US 6,003,003) and Proud (US 10,058,290).
Regarding claim 20, Zigel teaches a method for determining sleep quality parameters according to audio analyses, the method comprising: 
obtaining an audio recorded signal comprising sleep sounds of a subject (see entire document, especially [0014]); 
segmenting the signal into epochs (see entire document, especially [0014]); 
generating a feature vector for each epoch (see entire document, especially [0014]), wherein each of said feature vectors comprises one or more feature parameters that are associated with a particular characteristic of the signal and that are calculated according to the epoch or according to a signal generated from the epoch (see entire document, especially  [0038], [0046]-[0053]); 
inputting the generated feature vectors into a machine learning classifier and applying a preformed classifying model on the feature vectors that outputs a probabilities vector for each epoch, wherein each of the probabilities vectors comprises the probabilities of the epoch being each of the sleep quality parameters (see entire document, especially [0014],  [0039], [0054]-[0061]); 
determining a final sleep quality parameter for each epoch from vectors (see entire document, especially [0056], [0061]);
wherein said characteristics of the audio recorded signal comprise breathing sound content, breathing pattern periodicity, in addition to non-respiratory sounds and sounds of body movements (see entire document, especially [0038], [0045]-[0053]).
However, the limitations of inputting the generated feature vectors into a feed-forward neural network, inputting the probabilities vectors for each epoch into a machine learning time series model and applying a preformed sleep quality time series pattern function on said probabilities vectors that outputs an enhanced probabilities vector for each epoch is not directly taught.
Asghar teaches a related field of sound processing (see title), and teaches an algorithm to enhance probability vectors from HMM outputs which reasonably teaches inputting the probabilities vectors for each epoch into a machine learning time series model and applying a preformed sleep quality time series pattern function on said probabilities vectors that outputs an enhanced probabilities vector for each epoch (see entire document, especially Figure 3B-3C 310 and 302). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of improving probability determination through using multiple machine learning techniques to improve state determinations.
Proud teaches a related system for analyzing sound and sleep of a user (see abstract), and includes teachings of combining HMM with feed forward neural networks (see col. 62 lines 47-49 “In one embodiment Hidden Markov Models (HMMs) are used and can be combined with feed forward artificial neural networks.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of using models with feed forward neural networks in order to find patterns in datasets.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zigel et al. (Zigel, US 2015/0119741) in view of Asghar et al. (Asghar, US 6,003,003) and Proud (US 10,058,290) and Beck-Nielsen et al. (Beck-Nielsen, US 2009/0287107) as applied to claim 1 above, and further in view of Zigel et al. (Zigel’601, US 2013/0184601).
Regarding claim 18, the limitations are met by Zigel in view of Asghar and Proud and Beck-Nielson, except the limitations of wherein the sleep quality parameters are sleep-disordered breathing parameters selected from the group consisting of apnea, hypopnea and normal breathing are not directly taught.
Zigel’601 teaches a similar method of analyzing sounds during sleep, and teaches using states of apnea, hypopnea, and no such signals in determining patient conditions such as OSA (see entire document, especially Figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of including various specific breathing conditions as additional states in the machine learning algorithm in order to determine patient clinical status during sleep as well as sleep states.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims and specification filed 6/3/2022.
Applicant’s arguments regarding the specification and drawing objections have been fully considered and are persuasive due to the amendments to the specification; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(a) have been fully considered and is partially persuasive, but the amendments do not address every issue in every claim and additionally appear to introduce new matter as addressed in the rejections. The rejections are respectfully maintained as presented above.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(b) have been fully considered and is partially persuasive, but the amendments do not address every issue in every claim and additionally appear to introduce new issues as addressed in the rejections. The rejections are respectfully maintained as presented above.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that the particular data acquired and segmented is novel and never been used before in sleep quality parameters and thus provides a practical approach as it provides advantages (PGPub 184) over the prior art. The examiner respectfully disagrees. First, the independent claims recite the argued critical sound signals as alternatives, even with the amended form, and thus those aspects of argued criticality to any alleged improvement is not representative in scope in the claims. While the cited passages state accuracy, the examiner fails to see how such accuracy is representative in the claims as the specification further states that such accuracy of paragraph 184 is due to the actually algorithm formed, not the generalities claimed, from the usage of 9 specific feature extractions, not merely that the sounds are used. Thus, without these features input, no representative claim exists for the position taken of improvement to technology by applicant. The 9 features are:
1) Respiratory cycle duty feature;
2) Respiratory cycle period feature;
3) Respiratory cycle intensity feature;
4) Respiratory cycle consistency feature;
5) Non-breathing percentage feature;
6) Respiratory mean SNR feature;
7) Respiratory Frequency centroid feature;
8) Non-breathing 90% SNR feature;
9) Non-breathing frequency centroid feature.
Lastly, even if the specific features of the alleged improvement were claimed to be required, overarching claim as a whole is still the exceptions themselves with mere extra solution data gathering steps and computers used as a tool, as there is no practicality claimed to allow for realizations of the final parameter and thus recognition by one of skill of practical application or significantly more than the exception. For example, the claims stop at he generation of the data parameter, where better data is still just data. In review of the description as filed, it appears the invention stops at the creation of the end resulting data and nothing is disclosed that does anything with the generated data, and no references are incorporated by reference to glean any further steps to use, in a meaningful way, the data generated. The rejections are respectfully maintained as updated above to account for the amendments to the claims.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive and are moot in view of the new grounds of rejection necessitated by amendments to the claims. Specifically, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues that the claimed features are markedly improved, but the exact features for improvement are not claimed, the independent claims merely contain an alternative list of characteristic sounds that can be included, not that such are required and that such are required for the inputs that are argued to meet the argued improvement. Counter, as presented in the rejections, the claims are interpreted under a broadest reasonable interpretation in light of the specification without reading limitations from the specification into the claims. The claims, as presented, are reasonably taught in the combination as applied. The rejections are respectfully maintained as presented above to account for the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791